UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

 

SOUTHERN DISTRICT OF NEW YORK USDC SDNY
oar rerasnscnnsn enna nanan en anna TTS X 1} DOCUMENT
FEDERAL DEPOSIT INSURANCE CORPORATION, : 1 ELECTRONICALLY FILED
, {1 DOC #:
PI :
aintitt, | ||DATEFILED: 772 726
-against- : ~
ORDER

BEAR STEARNS ASSET BACKED SECURITIES I :
L.L.C., ET AL., : 12-CV-4000 (LTS) (KNF)

Defendants. :
weet e eee ee ee ee K
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE

All discovery, of whatever nature, shall be initiated so as to be completed on or before
October 1, 2020. A telephonic status conference will be held with the parties on June 24, 2020,
at 10:00 a.m. The parties shall use the following conference call-in number (888) 557-8511 and,

thereafter, enter access code 4862532.

 

Dated: New York, New York SO ORDERED:
January 2, 2020 os
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE
